Name: Commission Regulation (EEC) No 2503/82 of 15 September 1982 fixing additional amounts for eggs in shell
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 267/30 Official Journal of the European Communities 16 . 9 . 82 COMMISSION REGULATION (EEC) No 2503/82 of 15 September 1982 fixing additional amounts for eggs in shell 59/70 (8) and (EEC) No 2164/72 (9), the levies on imports of poultry eggs in shell originating in and coming from Poland, South Africa, Australia, Romania or Bulgaria are not increased by an additional amount, in so far as concerns products imported in accordance with Article 4 (a) of Regulation No 163/67/EEC ; Whereas the regular review of the information serving as a basis for the determination of average offer prices for the products listed in Article 1 ( 1 ) (a) of Regulation (EEC) No 2771 /75 indicates that additional amounts corresponding to the figures shown in the Annex hereto should be fixed for the imports specified in that Annex ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common orga ­ nization of the market in eggs ('), as last amended by the Act of Accession of Greece (2), and in particular Article 8 (4) thereof, Whereas if, for a given product, the free-at-frontier offer price (hereinafter called the 'offer price') falls below the sluice-gate price, the levy applicable to that product must be increased by an additional amount equal to the difference between the sluice-gate price and the offer price determined in accordance with Article 1 of Commission Regulation No 163/67/EEC of 26 June 1967 on fixing the additional amount for imports of poultry-farming products from third coun ­ tries (3), as last amended by Regulation (EEC) No 1 527/73 (4) ; Whereas the offer price must be determined for all imports from all third countries ; whereas, however, if exports from one or more third countries are effected at abnormally low prices, lower than prices ruling for other third countries, a second offer price must be determined for exports from these other countries ; Whereas, pursuant to Regulation No 54/65/EEC (5), No 183/66/EEC (6), No 765/67/EEC (7), (EEC) No HAS ADOPTED THIS REGULATION : Article 1 The additional amounts provided for in Article 8 of Regulation (EEC) No 2771 /75 shall be as set out in the Annex hereto for the products listed in Article 1 ( 1 ) of that Regulation which appear in the said Annex . Article 2 This Regulation shall enter into force on 17 September 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 September 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p . 49 . (2) OJ No L 291 , 19 . 11 . 1979 , p . 17 . ¥) OJ No 129 , 28 . 6 . 1967, p . 2577/67 . (4) OJ No L 154, 9 . 6 . 1973 , p . 1 . (5) OJ No 59 , 8 . 4 . 1965, p . 848/65 . (6) OJ No 211 , 19 . 11 . 1966 , p . 3602/66 . O OJ No 260 , 27 . 10 . 1967 , p . 24 . (8) OJ No L 11 , 16 . 1 . 1970, p . 1 . (') OJ No L 232, 12 . 10 . 1972, p . 3 . 16. 9 . 82 Official Journal of the European Communities No L 267/31 ANNEX Additional amounts applicable to certain products listed in Article 1 ( 1 ) (a) of Regulation (EEC No 2771/75 CCT heading No Description Additionalamount Imports affected ECU/ 1 00 kg 04.05 Birds ' eggs and egg yolks, fresh, dried or otherwise preserved, sweetened or not : A. Eggs in shell , fresh or preserved : I. Poultry eggs : b) Other 50000 All imports (a) (a) The additional amounts are not applied to products which are imported in accordance with Article 4 (a) of Regulation No 163/67/EEC.